DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and possibly identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Status of the Claims
Claims 1–5 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–5 are rejected under 35 U.S.C. 112(a). 
With respect to claim 1, the Specification, while being enabling for a composite semipermeable membrane comprising a supporting membrane and a separation functional layer—wherein the separation functional layer comprises a crosslinked aromatic polyamide and said crosslinked aromatic polyamide is a polymer of m-phenylene diamine and trimesoyl chloride, does not reasonably provide enablement for the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio. (Clm. 1, ll. 5–24). The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In particular, the Specification is not enabling for at least the following reasons:
The Breadth of the Claims. The claims cover all species of separation functional layer formed from crosslinked aromatic polyamide. In particular, the claim covers all species of crosslinked aromatic polyamide formed from m-phenylene diamine (hereinafter “MPD”) and trimesoyl chloride (hereinafter “TMC:”)—with the caveat that the crosslinked polyamide must have: (1) the claimed height of the protrusions (clm. 1, ll. 5–16); (2) the claimed proportion in number of protrusions (id. ll. 17–18); and (3) the claimed y/x ratio (id. ll. 19–24).
The Nature of the Invention. The nature of the invention is directed to forming a separation functional layer from MPD and TMC in order to obtain the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio.
The State of the Prior Art. Techniques for forming a separation functional layer from TMC and MPD appear to be known in the prior art.1 However, the prior art does not appear to expressly specify how to react TMC and MPD so as to obtain the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio.
The Level of One of Ordinary Skill. It is respectfully submitted that a person having ordinary skill in the art (PHOSITA) would have education or experience commensurate with a graduate student in chemical engineering or chemistry.
The Level of Predictability in the Art. The level of predictability appears to be such that, at the time Applicant’s invention was effectively filed, a person of ordinary skill would not have been able to predict how to obtain the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio by reacting TMC with MPD. This finding is further evidenced by the Comparative Examples of Applicant’s Specification: wherein multiple failed attempts were made. (Spec. ¶¶ 98–108; Tbls. 1, 2.)
The Amount of Direction Provided by the Inventor. Applicant provides examples of how to achieve the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio. (See Examples 1–7 of the Specification; Tbls. 1, 2.) However, in each of Examples 1–7, specific experimental conditions were used. For instance, in each of these examples the MPD and TMC were reacted in a specific way—for the sake of brevity, a supporting membrane was: (1) exposed to an aqueous MPD solution (6% by weight MPD); (2) exposed to a first TMC solution (0.16% by weight TMC in decane); (3) dried in a 120°C oven; and then (4) exposed to a second TMC solution (0.32% by weight TMC in decane). The coated membrane was then heated to a desired solvent retention. (Spec. ¶¶ 94–97; Tbls. 1, 2.) A number of Comparative Examples were carried out and these examples correspond to variations of the above procedure. (Spec. ¶¶ 98–108; Tbls. 1, 2.) Notably, as shown in Table 2, each of the Comparative Examples failed to yield the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio.
The Existence of Working Examples. To Examiner’s knowledge there are no working of examples (aside from the Examples of Applicant’s Specification) of how to react TMC and MPD so as to obtain: the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio.
The Quantity of Experimentation Needed. In view of at least the foregoing, it is respectfully submitted that PHOSITA would be required to carry out undue experimentation in order to replicate Applicant’s claimed invention. For instance, given that the claims cover a wide range of species of crosslinked aromatic polyamide formed, under a variety of conditions, from MPD and TMC, in order to obtain each of the claimed height of the protrusions, the claimed proportion, and the claimed y/x ratio, PHOSITA would be required to, inter alia: 
test various concentrations of MPD;
test various concentrations of TMC (including both pristine TMC and hydrolyzed TMC);
form various species of crosslinked aromatic polyamide from the various concentrations of MPD and the various concentrations of TMC;
calculate the ten-point average surface roughness for each respective cross-sectional image of each crosslinked aromatic polyamide;
determine both a roughness curve and an average line of the roughness curve for each cross-sectional image;
compare the height of protrusions in each separation functional layer to the respective ten-point average surface roughness of each cross-sectional image; and
determine the values of y and x for each crosslinked aromatic polyamide (e.g., via 13C solid NMR spectroscopy).
For at least these reasons, claim 1 and its dependent claims are not considered enabled by the original full disclosure and are therefore rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 refers to a separation functional layer having a specific set of properties obtained using specific experimental conditions. (Clm. 1, l. 3, et seq.) For example, as conveyed in § 4.2.1(F) above, the separation functional layers of Examples 1–7 are made using a specific approach: inter alia, exposing a supporting membrane to an MPD solution; subsequently exposing the supporting membrane to a first TMC solution, followed by drying at 120°C, and then exposing the supporting membrane to a second TMC solution. (Spec. ¶¶ 94–97; Tbls. 1, 2.) In view of the foregoing, it is respectfully submitted that claim 1 covers a genus of separation functional layers; i.e., separation functional layers formed multiple species of combinations of MPD and TMC.
According to MPEP § 2173.04, “a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” 
In view of this teaching, it is respectfully submitted that, based on the language of the claim, it is not clear which species of separation functional layers are covered by the claim. For instance, Examples 1–7 of the Specification appear to have separation functional layers which fall within the scope of claim 1. (Spec. Tbl. 2, second column (showing the proportion of protrusions having a height of 100 nm or larger); see also ¶¶ 93–97 (describing the processes used to make the respective membranes of Examples 1–7).) Nevertheless, it is unclear whether or not claim 1 is limited to the membrane described in Examples 1–7. Put in question format, is the claimed separation functional layer limited to the separation functional layers of Examples 1–7—or can other separation functional layers (outside the scope of Examples 1–7) read on the claimed separation functional layer? For example, can separation functional layers formed using only a single TMC solution read on the claimed separation functional layer?
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose2 in view of Ogawa.
With respect to claims 1–5, the following analysis applies.
Overview of Hirose’s method for forming its membranes
Hirose discloses a composite semipermeable membrane (i.e., a composite reverse osmosis membrane) comprising a polyamide skin layer on a porous support. (Hirose, Abstract.) 
Hirose’s membrane is formed by the following steps. First, the porous support is coated with a layer of a “solution A”, said solution comprising one or more compounds having at least two reactive amino groups. (Id. col. 2, ll. 43–47.) This layer is then contacted with a “solution B” comprising one or more polyfunctional acid halide compounds. (Id. col. 2, ll. 48–49.) Subsequently, the layer is then contacted with a “solution C” comprising one or more polyfunctional acid halide compounds of a higher concentration than solution B. (Id. col. 2, ll. 50–54.) The “one or more compounds” of solution A can be m-phenylenedia-mine (hereinafter “MPD”). (Hirose col. 3, ll. 21–27.) Also, solution A can be an aqueous solution. (Id. col. 4, l. 28.) The “one or more polyfunctional acid halide compounds” of solutions B and C can both be trimesic acid chloride (hereinafter “TMC”). (Id. col. 3, ll. 38–50.) The solvent used in solutions B and C can be, inter alia, decane. (Id. col. 5, ll. 38–44.) The concentration of MPD in solution A can be 0.1–10 wt%; and the concentrations of TMC in solutions B and C, respectively, can be 0.01–5 wt% and 0.02–50 wt%. (Id. col. 5, ll. 54–67.) Hirose suggests that the properties of its membrane can be improved if some of solution B remains. (Hirose col. 3, ll. 9–15.)
Also, a heat treatment can be applied to the porous support after it has been exposed to solution C. (Hirose col. 6, ll. 12–25.) Specifically, the porous support can be heated at about 20–150°C: to provide a polyamide skin layer having internal crosslinking. (Id. at col. 6, ll. 18–25.) Furthermore, Hirose suggests that, instead of carrying out the heat treatment after applying solution C, the heat treatment can be applied immediately after exposing the porous support to solution B. (Hirose col. 7, ll. 7–12.) Notably, Hirose further suggests that carrying out the heat treatment immediately after applying solution B affects membrane properties such as flux and water contact angle. (Id. Tbl. 1.)
Overview of Applicant’s method for forming its membranes
Applicant forms its membranes using an approach similar to Hirose. For instance, Example 1 of the Specification teaches forming a membrane by applying three solutions to a porous support. (Spec. ¶ 94.) The first solution is a 6 wt% aqueous MPD solution. The second solution is a 0.16 wt% TMC (in decane) solution (also referred herein as “the first TMC solution”). The third solution is a 0.32 wt% TMC (in decane) solution (“the second TMC solution”). The first TMC solution is applied at 40°C. Afterwards, the porous support is heat treated at 120°C and, subsequently, the second TMC solution is applied. The support is then heated until the retention of decane is 60 wt%. Excess solution was then removed, followed by air drying. (Id.)
Differences between Hirose’s method and Applicant’s method
Looking to Tables 1 and 2 of Applicant’s Specification, Examples 1, 4, 5, and 7 appear to satisfy all of the properties of claims 1–5. (Spec. Tbls. 1, 2; see also ¶¶ 94–97.) Furthermore, as shown in Table 1, these examples correspond to an MPD concentration of 6 wt%, a TMC concentration of 0.16 wt% for the first TMC solution, a TMC concentration of 0.32 wt% for the second TMC solution, a temperature range of 30–55°C for the first TMC solution, a concentration of 0.32 wt% TMC in the second TMC solution, 56–64% decane retention, and 60–180 s of excess solution removal.
With these features in mind, Hirose does not appear to specify using: (1) the express concentrations for the MPD solution, first TMC solution, and second TMC solution; (2) a temperature within the range of 30–55°C for the first TMC solution; (3) a solvent retention of 56–64%; (4) 60–180 s of excess solution removal; and (5) the properties described in claims 1–5 (e.g., the proportion of protrusions having a height of 100 nm or larger, values for                         
                            x
                            +
                            y
                        
                    , etc.).3
Concentrations of the MPD solution, first TMC solution, and second TMC solution
As discussed above, Applicant uses a 6 wt% MPD solution, 0.16 wt% TMC in the first TMC solution, and 0.32 wt% TMC in the second TMC solution. (Spec. ¶¶ 94–97.) With these concentrations in mind, Hirose teaches: (a) that the concentration of MPD can be 0.1–10 wt%; (b) that the concentration of TMC in the first TMC solution can be 0.01–5 wt%; and (c) that the concentration of TMC in the second TMC solution can be  and 0.02–50 wt%. (Hirose col. 5, ll. 54–67.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted).
As it applies to Applicant’s aforementioned concentrations, each of said concentrations falls within the respective ranges disclosed by Hirose. Furthermore, at the time Applicant’s invention was effectively filed, Hirose’s disclosure would have reasonably suggested to those skilled in the art that each of its ranges of concentration were suitable for its invention. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select each of Applicant’s above concentrations: since Hirose suggests these respective values were suitable for its invention. MPEP § 2144.05(I).
Temperature range of the first TMC solution
With respect to the temperature range of 30–55°C for the first TMC solution, Ogawa suggests that polyfunctional acid halide solutions having temperatures within the range of 25–60°C were suitable for: (A) reacting with a polyfunctional amine to form a polyamide separation functional layer; and (B) forming pleats. (Ogawa ¶¶ 67, 72.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). It has also been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
At the time Applicant’s invention was effectively filed, Ogawa’s disclosure would have reasonably suggested to those skilled in the art that its temperature range was suitable for forming a polyamide separation functional layer and also for forming pleats. Ergo, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been prima facie obvious to one skilled in the art to modify Hirose such that the first TMC solution has a temperature within the range of 30–55°C: (1) since each of these temperatures was previously disclosed by Ogawa; and (2) in order yield the predictable results of forming a polyamide separation functional layer and/or forming pleats. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16.
Solvent retention
As conveyed above, Hirose suggests that the properties of its membrane can be improved if some of solution B remains. (Hirose col. 3, ll. 9–15.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time Applicant’s invention was effectively filed, Hirose’s suggestion that the properties of its membrane can be improved if some of solution B remains would have reasonably suggested to those skilled in the art that the amount of solution B remaining on the porous support affects the properties of the membrane. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the solvent retention of the porous support of the instant combination: in order to enhance the properties of the membrane. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Excess solution removal for 60–180 seconds
Ogawa suggests that excess solvent can be removed for time periods within the range of 1–3 minutes (i.e., 60–180 s). (Ogawa ¶ 77.) Ogawa further suggests that using time periods in this range can provide a separation functional layer which is completely formed—without performance degradation (induced by excessive drying of the organic solvent). (Id.)
As mentioned above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Likewise, as also mentioned above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16.
At the time Applicant’s invention was effectively filed, Ogawa’s disclosure would have reasonably suggested to those skilled in the art that time periods of 60–180 s were suitable for providing a separation functional layer and also for preventing excessive drying. Therefore, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to modify the instant combination such that excess solution is removed for a time period within the range of 60–180 s: (1) since this time period was previously disclosed by Ogawa; and (2) in order yield the predictable results of providing a separation functional layer which is completely formed and also avoiding excessive drying. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16.
The claimed properties described in claims 1–5 are presumed to be inherent to the instant combination4
Regarding properties described in claims 1–5, the membrane of the instant combination is made essentially the same way used by Applicant also from essentially the same materials. Also, with further respect to claim 5, the conventional conditions for forming a fully aromatic polyamide from MPD and TMC include using a MPD-to-TMC ratio of 10–30 and an MPD concentration within the range of 1–6 wt%.5 Notably, both the method of forming the membrane of the instant combination and Applicant’s method of forming its membrane utilize these conditions. Ergo, both of these methods should provide polyamides that are fully aromatic.
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where . . . the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the membrane of the instant combination and Applicant’s membrane are made essentially the same way and from essentially the same materials, the properties described in claims 1–5 are presumed to be inherent to both membranes until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hirose and Ogawa—in view of Hoek.6
With respect to claim 5, the limitations of this claim are considered to be within the teaching of the instant combination for the reasons set forth in § 5.4.1(C)(5) supra. However, in addition, Hoek suggests that fully aromatic polyamide provides a rigid structure experiences reduced compaction and reduced flux decline. (Hoek ¶ 199.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use a fully aromatic polyamide in the membrane of the instant combination: in order to yield the predictable results of providing a rigid structure having one or more of reduced compaction and reduce flux decline. KSR, 550 U.S. at 415–16.
Response to Remarks7
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks are acknowledged but are not persuasive. 
Applicant has provided arguments directed to the secondary reference (Ogawa). (Remarks 6–9.) Respectfully, Applicants arguments are found unpersuasive because they do not address, or squarely meet, Examiner’s rationale for combining Hirose and Ogawa. (Non-Final Act.8 4–9.) Additionally, Applicant’s arguments appear to be directed primarily to Ogawa—as opposed to the combination of Hirose in view of Ogawa. With this in mind, Applicant’s arguments are also found unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has provided arguments asserting improper hindsight reconstruction. In response to Applicant’s argument that Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0305473 A1, published December 6, 2012 (“Ogawa”) (¶¶ 70, 119.).
        2 US 6,723,422 B1, issued April 20, 2004 (“Hirose”).
        3 However, it should be noted that Applicant has not established which of these variables are critical to obtaining its claimed invention. Thus, while each of these variables is discussed below, it is respectfully submitted that, without Applicant’s guidance, it is not presumed that each of these variables is required in order to read on the presently claimed invention.
        4 See supra n. 3.
        5 See, e.g., US 2009/0272692 A1 to Kurth, ¶ 27.
        6 US 2008/0237126 A1, published October 2, 2008 (“Hoek”).
        7 Remarks filed March 9, 2022.
        8 Non-Final Action mailed December 9, 2021 (“Non-Final Act.”).